Citation Nr: 1426143	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-30 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder condition.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for an undiagnosed illness, to include headaches, anger management, memory loss, light sensitivity, skin rash, hair loss, fatigue, and sleep difficulties.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1987 to May 1991.  He served in Southwest Asia from September 1990 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction remains with the Roanoke, Virginia RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an informal hearing presentation in May 2014 on behalf of the Veteran.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for a bilateral shoulder disorder, remand is required to attempt to obtain private records.  At a January 2014 examination, the Veteran reported ongoing treatment for his bilateral shoulder disorder.  That examiner noted that the Veteran was planning to fax records from his private medical doctor to the examiner.  These records are not associated with the claims file and it does not appear that the AOJ attempted to obtain them.  These records should be obtained and associated with the claims file.  

Regarding the right knee disorder, remand is required to obtain records and an adequate examination.  Review of the Veteran's service treatment records show that the Veteran was diagnosed by a civilian doctor with sprained ligaments in his knee in 1989; these records are not associated with the claims file and should be attempted to be obtained.  Additionally, the October 2008 examination did not address the Veteran's in-service diagnosis of patellofemoral pain syndrome and ligament strain, the Veteran's parachute training documented in his personnel records, or his post-service diagnosis of chondromalacia.  The examiner also did not explain why the examiner found no clinical significance in the small calcified loose body found in the Veteran's knee upon x-ray at that examination.

Regarding the claim for an undiagnosed illness, remand is required for a more thorough examination.  The Veteran has asserted various symptoms, to include memory loss, anger management, light sensitivity, headaches, rashes, hair loss, fatigue, and sleep difficulty.  The VA examiner noted that headaches are a common problem and "in the absence of any other symptoms that taken together could constitute a Gulf War illness", there was no such illness.  But the Veteran has asserted various symptoms, which the examiner did not fully address.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records, to include the private doctors treating his bilateral shoulder disorder, the private doctors treating his right knee disorder - to include in 1989, and any doctors who may have treated his other claimed symptoms.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, provide the required notice to the Veteran and his representative.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

First, the examiner must provide a diagnosis of all disorders present in the right knee.  Second, the examiner must opine as to whether it is at least as likely as not, for each diagnosed right knee disorder, that the disorder is causally or etiologically related to military service.  The examiner must address the following:  treatment for patellofemoral pain syndrome and ligament sprain in the service treatment records: the diagnosis of chrondromalacia, patella by Dr. I.G. in January 1995; notations of effusion and knee calcification in December 1998 by Dr. M.J; a March 2003 magnetic resonance imaging examination report noting chondromalacia of the patellofemoral meniscus and possible meniscus tear; and the October 2008 x-ray report showing a small calcified loose body.  The Veteran has reported several right knee injuries during service, to include during a parachute jump, during a football game, and in a night movement.  Personnel records indicate the Veteran completed parachutist training during service.

3.  After any additional records are associated with the claims file, the Veteran should be afforded an undiagnosed illness examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner must elicit a full history from the Veteran regarding the following symptoms and any others that the Veteran reports:  headaches, anger management, memory loss, light sensitivity, skin rash, hair loss, fatigue, and sleep difficulties.  The examiner must first provide the following opinions, in light of prior examination findings and the service and post-service evidence of record:  1) is it at least as likely as not that each noted symptoms is due to a known diagnosable disease entity; and 2) for each known clinical diagnosis, if any, the examiner must opine regarding whether it is at least as likely as not (50 percent probability or greater) that each currently diagnosed disability is due to an event or incident of his period of active service.  

Then, the examiner must provide the following opinions regarding the symptoms not part of a known clinical diagnosis:  is it at least as likely as not that the Veteran's symptoms constitute an undiagnosed illness or medically unexplained chronic multisymptom illness.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), OR a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.

Objective indications of chronic disability include signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

